           Case 2:19-cv-04635-DJH Document 1 Filed 07/03/19 Page 1 of 6



 1   Lisa Counters, 016436
     SCHIFFMAN LAW OFFICE, P.C.
 2   4506 N 12th Street
     Phoenix, AZ 85014-4246
 3   Voice: (602) 266-2667
     Fax: (602) 266-0141
 4   Lisa@Schiffmanlaw.com
     Attorney for Plaintiff
 5
 6   Zach Schmoll (MN Bar# 0396093)
     Pending Admission via Pro Hac Vice
 7   FIELDS LAW FIRM
     9999 Wayzata Blvd
 8   Minnetonka, MN 55305
     Office: 612-370-1511
 9   Zach@Fieldslaw.com
10
11
                           IN THE UNITED STATES DISTRICT COURT
12
                            IN AND FOR THE DISTRICT OF ARIZONA
13
14
     Carl Smith,
15                                                                          No.
                                         Plaintiff,
16   vs.                                                               COMPLAINT

17   The Prudential Insurance Company of
     America; Dex Media, Inc. Long-Term
18   Disability Plan

19                                    Defendant.
             For his claim against Defendants, Carl Smith (“Plaintiff”) alleges as follows:
20
                                   JURISDICTION AND VENUE
21
             1.     Plaintiff is a resident of Maricopa County, Arizona.
22
             2.     Defendant The Prudential Insurance Company of America (“Prudential”) is an
23
     insurance company incorporated in Pennsylvania. Prudential is authorized to do business in
24
     Maricopa County, Arizona.
25
             3.     Defendant Dex Media, Inc. Long Term Disability Plan (“Plan”) is a purported
26
     ERISA benefit plan established and maintained by Dex Media, Inc. (“Dex”). The Plan
27
     includes long-term disability benefits (“LTD”). Dex is the Plan Administrator.
28
                                                                                                 Case 2:19-cv-04635-DJH Document 1 Filed 07/03/19 Page 2 of 6



                                                                                         1
                                                                                                     4.      Dex is a Plan Fiduciary and Plan Administrator as those terms are defined by
                                                                                         2
                                                                                              ERISA.
                                                                                         3
                                                                                                     5.      Prudential is obligated to provide benefits to Plan members through the group
                                                                                         4
                                                                                              disability policy it issued to Dex, Policy No. G-50662-TX. (Attached as Exhibit 1)
                                                                                         5
                                                                                                     6.      Prudential is the Claim Administrator and is also a Plan Fiduciary as defined
                                                                                         6
                                                                                              by ERISA for the Plan’s LTD benefits.
                                                                                         7
                                                                                                     7.      This Court has jurisdiction over the Plan pursuant to ERISA 29 U.S.C. § 1132,
                                                                                         8
                                                                                              and because the Plan and Prudential have caused events to occur in Arizona out of which
                                                                                         9
                                                                                              Plaintiff’s claims arise.
                                                                                         10
                                                                                                     8.      This Court has jurisdiction over the subject matter of this action under ERISA,
                                                                                         11
SCHIFFMAN LAW OFFICE, P.C.

                                                 P HOENIX , AZ 85014 ♦ ( 602) 266-2667




                                                                                              29 U.S.C. § 1132(a), (e), 28 U.S.C. § 1331 (federal question); and 28 U.S.C. § 2201-02
                                                                                         12
                                                                                              (declaratory judgments).
                             4506 N. 12 T H S TR EET




                                                                                         13
                                                                                                     9.      Defendants reside and are found within this District within the meaning of the
                                                                                         14
                                                                                              jurisdiction and venue provisions of the Employee Retirement Income Security Act of 1974
                                                                                         15
                                                                                              (“ERISA”), 29 U.S.C. § 1132 and 28 U.S.C. § 1391.
                                                                                         16
                                                                                                                              GENERAL ALLEGATIONS
                                                                                         17
                                                                                                     10.     Dex provided certain employees with LTD benefits pursuant to the Plan.
                                                                                         18
                                                                                                     11.     Under the terms of the LTD benefit, Plaintiff is entitled to benefits for the first
                                                                                         19
                                                                                              18 months when Prudential determines he is unable to perform the material and substantial
                                                                                         20
                                                                                              duties of his regular occupation due to sickness or injury, under the regular care of a doctor
                                                                                         21
                                                                                              and have a 20% or more loss in his monthly earnings due to that sickness or injury.
                                                                                         22
                                                                                                     12.     After the first 18 months of disability, Plaintiff is considered disabled when
                                                                                         23
                                                                                              Prudential determines that he is unable to perform the duties of any gainful occupation for
                                                                                         24
                                                                                              which he is reasonably fitted by education, training or experience and is under the regular
                                                                                         25
                                                                                              care of a doctor. The Plan defines gainful occupation as an occupation, including self-
                                                                                         26
                                                                                              employment, that is or can be expected to provide you with an income within 12 months of
                                                                                         27
                                                                                         28


                                                                                                                                              -2-
                                                                                                 Case 2:19-cv-04635-DJH Document 1 Filed 07/03/19 Page 3 of 6



                                                                                         1
                                                                                              your return to work, that exceeds: 60% of your indexed monthly earnings if you are working;
                                                                                         2
                                                                                              or 66 2/3% of your monthly earnings if you are not working.
                                                                                         3
                                                                                                     13.     Plaintiff became disabled under the terms of the Plan’s policy on or about
                                                                                         4
                                                                                              June 22, 2016 and continues to be disabled as defined by the Plan. Accordingly, Plaintiff is
                                                                                         5
                                                                                              entitled to LTD benefits under the terms of the Plan.
                                                                                         6
                                                                                                     14.     Plaintiff submitted a timely claim to Prudential for LTD benefits.
                                                                                         7
                                                                                                     15.     Prudential granted Plaintiff’s claim for LTD benefits, and paid Plaintiff
                                                                                         8
                                                                                              benefits until December 28, 2017.
                                                                                         9
                                                                                                     16.     On February 5, 2018, Prudential terminated Plaintiff’s disability benefits.
                                                                                         10
                                                                                                     17.     Plaintiff appealed Prudential’s decision; however, Prudential denied Plaintiff’s
                                                                                         11
SCHIFFMAN LAW OFFICE, P.C.

                                                 P HOENIX , AZ 85014 ♦ ( 602) 266-2667




                                                                                              appeal on September 26, 2018.
                                                                                         12
                                                                                                     18.     Plaintiff submitted a second appeal, which Prudential denied on May 2, 2019.
                             4506 N. 12 T H S TR EET




                                                                                         13
                                                                                                     19.     Plaintiff provided Prudential with substantial medical evidence demonstrating
                                                                                         14
                                                                                              he was eligible for disability benefits.
                                                                                         15
                                                                                                     20.     Plaintiff has satisfied the jurisdictional prerequisites to filing a claim in federal
                                                                                         16
                                                                                              court, including exhausting administrative remedies.
                                                                                         17
                                                                                                     21.     Prudential both funds the Plan and decides whether participants will receive
                                                                                         18
                                                                                              benefits under the Plan. Accordingly, Prudential has a conflict of interest that influenced its
                                                                                         19
                                                                                              decision-making and requires the Court to review this matter with increased skepticism.
                                                                                         20
                                                                                              must be considered when determining whether its denial of Plaintiff’s benefits was proper.
                                                                                         21
                                                                                                     22.     Prudential’s interest in protecting its own assets influenced its decision to
                                                                                         22
                                                                                              terminated Plaintiff’s long-term disability benefits.
                                                                                         23
                                                                                         24
                                                                                         25
                                                                                         26
                                                                                         27
                                                                                         28


                                                                                                                                               -3-
                                                                                                 Case 2:19-cv-04635-DJH Document 1 Filed 07/03/19 Page 4 of 6



                                                                                         1
                                                                                                                                         COUNT I
                                                                                         2
                                                                                                              RECOVERY OF INSURANCE AND PLAN BENEFITS
                                                                                         3
                                                                                                     23.    Plaintiff incorporates and realleges all previous allegations.
                                                                                         4
                                                                                                     24.    The Plan contains some language purporting to grant Prudential discretion and
                                                                                         5
                                                                                              to give Prudential the ability to delegate discretion to others; however, on information and
                                                                                         6
                                                                                              belief, the purported delegation is invalid and Plaintiff is entitled to de novo review.
                                                                                         7
                                                                                                     25.    Plaintiff became disabled on June 22, 2016 and remains unable to perform the
                                                                                         8
                                                                                              duties fitting by education, training or experience and which results in, or can be expected to
                                                                                         9
                                                                                              result in, an income of more than 66 2/3% of his adjusted predisability earnings.
                                                                                         10
                                                                                                     26.    If the Court determines the abuse of discretion standard applies, Prudential’s
                                                                                         11
SCHIFFMAN LAW OFFICE, P.C.

                                                 P HOENIX , AZ 85014 ♦ ( 602) 266-2667




                                                                                              decision to deny LTD benefits to Plaintiff was arbitrary, capricious, unreasonable, irrational,
                                                                                         12
                                                                                              wrongful, contrary to the terms of the Plan, contrary to the evidence and contrary to law, as
                             4506 N. 12 T H S TR EET




                                                                                         13
                                                                                              demonstrated by the following non-exhaustive examples.
                                                                                         14
                                                                                                     a.      Prudential relied on the opinion of a medical professional who merely
                                                                                         15
                                                                                                             reviewed Plaintiff’s medical records and rejected the more recent opinion of
                                                                                         16
                                                                                                             in-person treating physicians and an Independent Medical Evaluation;
                                                                                         17
                                                                                                     b.      Prudential relied on the opinion of a medical professional who was
                                                                                         18
                                                                                                             financially biased by their relationship with Prudential and as such unable to
                                                                                         19
                                                                                                             offer an unbiased opinion;
                                                                                         20
                                                                                                     c.      Prudential relied on the opinion of a medical professional that was not
                                                                                         21
                                                                                                             supported by substantial evidence in the claim file, and was inconsistent with
                                                                                         22
                                                                                                             the overall evidence in the record;
                                                                                         23
                                                                                                     d.      Prudential relied on the opinion of a medical professional who was not
                                                                                         24
                                                                                                             qualified to refute the findings of Plaintiff’s physicians;
                                                                                         25
                                                                                                     e.      Prudential ignored obvious medical evidence and took selective evidence out
                                                                                         26
                                                                                                             of context as a means to deny Plaintiff’s claim;
                                                                                         27
                                                                                         28


                                                                                                                                              -4-
                                                                                                 Case 2:19-cv-04635-DJH Document 1 Filed 07/03/19 Page 5 of 6



                                                                                         1
                                                                                                        f.     Prudential ignored and/or misrepresented the opinions of Plaintiff’s treating
                                                                                         2
                                                                                                               physicians.
                                                                                         3
                                                                                                        27.   Prudential abused its discretion in denying Plaintiff’s claim.
                                                                                         4
                                                                                                        28.   The decision to deny benefits was wrong under the terms of the Plan.
                                                                                         5
                                                                                                        29.   The decision to deny benefits was not supported by substantial evidence in the
                                                                                         6
                                                                                              record.
                                                                                         7
                                                                                                        30.   Prudential’s failure to provide benefits due under the Plan constitutes a breach
                                                                                         8
                                                                                              of the Plan.
                                                                                         9
                                                                                                        31.   Prudential’s failure to provide Plaintiff with disability benefits has caused
                                                                                         10
                                                                                              Plaintiff to be deprived of those benefits from December 29, 2017 to the present. Plaintiff
                                                                                         11
SCHIFFMAN LAW OFFICE, P.C.

                                                 P HOENIX , AZ 85014 ♦ ( 602) 266-2667




                                                                                              will continue to be deprived of those benefits, and accordingly will continue to suffer future
                                                                                         12
                                                                                              damages in an amount to be determined.
                             4506 N. 12 T H S TR EET




                                                                                         13
                                                                                                        32.   The Prudential Insurance Company of America’s denial of benefits under the
                                                                                         14
                                                                                              Plan has caused Plaintiff to incur attorneys’ fees and costs to pursue this action. Pursuant to
                                                                                         15
                                                                                              29 U.S.C. § 1132(g)(1), Defendants should pay these costs and fees.
                                                                                         16
                                                                                                        33.   A dispute now exists between the parties over whether Plaintiff meets the
                                                                                         17
                                                                                              definition of “disabled” under the terms of the Plan. Plaintiff requests that the Court declare
                                                                                         18
                                                                                              he fulfills the Plan’s definition of “disabled,” and is accordingly entitled to all benefits
                                                                                         19
                                                                                              available under the Plan. Plaintiff further requests reimbursement of all expenses and
                                                                                         20
                                                                                              premiums he paid for benefits under the Plan from the time of termination of benefits to the
                                                                                         21
                                                                                              present. In the alternative of the aforementioned relief Plaintiff requests that the Court
                                                                                         22
                                                                                              remand and instruct Prudential to adjudicate Plaintiff’s claim in a manner consistent with the
                                                                                         23
                                                                                              terms of the Plan.
                                                                                         24
                                                                                                        WHEREFORE, Plaintiff respectfully requests the following relief against
                                                                                         25
                                                                                              Defendants:
                                                                                         26
                                                                                                        1.    A finding in favor of Plaintiff against Defendants;
                                                                                         27
                                                                                         28


                                                                                                                                               -5-
                                                                                              Case 2:19-cv-04635-DJH Document 1 Filed 07/03/19 Page 6 of 6



                                                                                         1
                                                                                                2.    Pursuant to 29 U.S.C. § 1132(a)(1)(B), damages in the amount equal to
                                                                                         2
                                                                                                      the disability income benefits to which Plaintiff is entitled through the
                                                                                         3
                                                                                                      date of judgment;
                                                                                         4
                                                                                                3.    Prejudgment and postjudgment interest, calculated from each payment’s
                                                                                         5
                                                                                                      original due date through the date of actual payment at the highest rate
                                                                                         6
                                                                                                      allowable by law, e.g., A.R.S. 20-462;
                                                                                         7
                                                                                                4.    Any Plan benefits beyond disability benefits that Plaintiff is entitled to
                                                                                         8
                                                                                                      while receiving disability benefits;
                                                                                         9
                                                                                                5.    Reimbursement of all expenses and premiums Plaintiff paid for benefits
                                                                                         10
                                                                                                      under the Plan from the time of termination of benefits to the present.
                                                                                         11
SCHIFFMAN LAW OFFICE, P.C.

                                                 P HOENIX , AZ 85014 ♦ ( 602) 266-2667




                                                                                                6.    A declaration that Plaintiff is entitled to ongoing benefits under the Plan
                                                                                         12
                                                                                                      so as long as Plaintiff remains disabled under the terms of the Plan;
                             4506 N. 12 T H S TR EET




                                                                                         13
                                                                                                7.    Reasonable costs and attorneys’ fees incurred in this action;
                                                                                         14
                                                                                                8.    Any other legal or equitable relief the Court deems appropriate.
                                                                                         15
                                                                                         16           Dated this 3rd day of July 2019.

                                                                                         17                               FIELDS LAW FIRM
                                                                                                                          SCHIFFMAN LAW OFFICE, P.C.
                                                                                         18
                                                                                         19
                                                                                                                          By: /s/ Lisa J. Counters
                                                                                         20
                                                                                                                              Lisa J. Counters
                                                                                         21                                   Zachary Schmoll
                                                                                         22
                                                                                         23
                                                                                         24
                                                                                         25
                                                                                         26
                                                                                         27
                                                                                         28


                                                                                                                                    -6-
